Name: Council Regulation (EC) No 748/95 of 31 March 1995 allocating, for 1995, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  Europe;  economic geography
 Date Published: nan

 No L 74/18 PEN Official Journal of the European Communities 1 . 4. 95 COUNCIL REGULATION (EC) No 748/95 of 31 March 1995 allocating, for 1995, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen Whereas Council Regulation (EC) No 3377/94 (2) allo ­ cated catch quotas between Member States for vessels fishing in Norwegian waters for the period until 31 March 1995 only ; whereas this Regulation should be repealed ; Whereas the fishing activities covered by this Regulation are subject to the pertinent control measures provided for by Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (3), HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission, Whereas the Community and Norway have held consulta ­ tions on their mutual fishing rights for 1995, and in parti ­ cular the allocation of certain catch quotas to Community vessels in the Norwegian fishing zone ; Whereas, in accordance with Articles 96 and 124 of the Act of Accession of Austria, Finland and Sweden, fisheries agreements concluded by the Republic of Finland and the Kingdom of Sweden with third countries shall be managed by the Community ; Whereas, in accordance with the procedure provided for in the Agreement on fisheries of 9 December 1976 between the Kingdom of Sweden and the Kingdom of Norway, the Community on behalf of Sweden has held consultations with Norway concerning their fishing rights for 1995 ; Whereas, in accordance with the procedure provided for in the Agreement on fisheries of 29 December 1976 between the Republic of Finland and the Kingdom of Norway, the Community on behalf of Finland has held consultations with Norway concerning their fishing rights for 1995 ; Whereas, to ensure efficient management for catch possi ­ bilities available, they should be allocated among the Member States as quotas in accordance with Article 8 of Regulation (EEC) No 3760/92 ; Article 1 Until 31 December 1995, vessels flying the flag of a Member State are hereby authorized to make catches :  in waters falling within the Norwegian exclusive economic zone north of 62 ° 00 ' N or within the fishing zone around Jan Mayen, and within the quota limits set out in Annex I,  in waters falling within the Norwegian exclusive economic zone south of 62 ° 00 ' N, and within the quota limits set out in Annex II . Article 2 Regulation (EC) No 3377/94 is hereby repealed. Article 3 This Regulation shall enter into force on 1 April 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 March 1995. For the Council The President F. BAYROU (2) OJ No L 363, 31 . 12 . 1994, p . 122. (') OJ No L 389, 31 . 12. 1992, p. 1 . (3) OJ No L 261 , 20 . 10 . 1993, p. 1 . i . 4. 95 I EN Official Journal of the European Communities No L 74/19 ANNEX I Allocation of Community catch quotas in Norwegian waters, as referred to in Article 1 Norwegian waters north of 62 ° 00' N (in tonnes, fresh round weight) Species ICES division Community catch quotas Quotas allocated to Member States Cod I, II 28 800 France Germany United Kingdom Spain Portugal Ireland Greece 3 215 3 500 13 585 3 825 3 825 425 425 Haddock I, II 3 500 France Germany United Kingdom 450 750 2 300 Saithe I, II 7 000 France Germany United Kingdom 900 5 600 500 Redfish I, II 3 500 France Germany United Kingdom Spain Portugal 220 1 880 400 190 810 Greenland halibut I, II 100 Germany United Kingdom 50 50 Blue whiting II 1 000 France Germany 500 500 (2) Other species (as by-catches) I, II 450 France Germany United Kingdom 60 150 240 Mackerel IIa 15 150 (') Denmark 15 150 (') Of which 15 150 tonnes may be fished in area ICES division IV a, and Norway may fish up to 60 000 tonnes in the same area from the TAC fixed for the area north of 62 ° 00' N. (2) Ad hoc solution for 1995. No L 74/20 I EN Official Journal of the European Communities 1 . 4. 95 ANNEX II Allocation for Community catch quotas in Norwegian waters, as referred to in Article 1 Norwegian waters south of 62 °00'N (in tonnes, fresh round weight) ICES divisionSpecies Community catch quotas Quotas allocated to Member States Norway pout (') IV 50 000 Denmark 47 500 (2) United Kingdom 2 500 (3) Sandeel IV 150 000 Denmark 142 500 (2) United Kingdom 7 500 (3) Shrimp IV 1 245 Denmark 1 080 Sweden 1 65 (4) Other species IV 11 000 Denmark 5 500 United Kingdom 4 125 Germany 620 Belgium 60 France 255 Netherlands 440 Sweden p.m. (*) Cod, haddock, saithe, pollack, IV 2 560 Sweden 2 560 (6) whiting Herring IV 1 050 Sweden 1 050 (4) Mackerel IV 300 Sweden 300 (4) Industrial species IV 800 Sweden 800 (') Including blue whiting and inextricably mixed horsemackerel . (2) Within a total quota for Norway pout and sand-eel up to 38 000 tonnes may be interchanged upon request. (3) Within a total quota for Norway pout and sand-eel up to 2 000 tonnes may be interchanged upon request. (*) By-catches of cod, haddock, saithe, pollack and whiting to be counted against the quotas for these species. (*) Quota allocated by Norway to Sweden of 'other species' at a traditional level . (() Of which no more than 460 tonnes of cod and 1 060 tonnes of saithe. P) Of which no more than 400 tonnes of horse mackerel.